DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 03 December 2020. As directed by the amendment: Claims 1, 4, 11, and 14 have been amended, Claims 7 and 17 have been cancelled, and no claims have been added.  Thus, Claims 1-6, 8-16, and 18-20 are presently pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1, 3, 5, 8, 11, 13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koop (US Publication No. 2018/0264270, previously cited) in view of Brooke (US Publication No. 2009/0043352, previously cited).
Regarding Claim 1, Koop discloses a subcutaneous implantable cardioverter-defibrillator (SICD) implantable in a subject (Abstract, paragraph 13, IMD is an implantable defibrillator; paragraph 93, IMD may be an implantable defibrillator, pulse generator, etc; paragraph 102, pulse generator circuitry 510 electrically connected to electrodes 526A-D to perform electrical stimulation therapies including cardioversion/defibrillation therapy) comprising: a case comprising a controller (Fig. 5A, housing 502 and operational circuitry 504 and processing circuitry 512; paragraphs 94, 99 and 103, IMD 500 includes housing 502 and operational circuitry 504 which further includes processing circuitry 512 that’s configured to control the operation of IMD 500); and at least one conductive lead extending from the case, the at least one conductive lead comprising a plurality of coil electrodes, wherein the SICD is configured, via the controller, to apply anti-tachicardia pacing (ATP) to the subject using the at least one conductive lead (Fig. 5A, leads 522 and 524; paragraph 95 and 96, leads 522 and 524) comprising a plurality of coil electrodes (Fig. 5A, electrodes 526A-D; paragraph 98, leads 522 and 524 includes electrodes 526A-D wherein the electrodes may take the 
Regarding Claim 5, Koop discloses wherein the first coil electrode and second coil electrode are portions of a single linear defibrillation coil (Fig. 5A, leads 522 and 524, electrodes 526A-D; paragraphs 13 and 14, the leads includes a defibrillation coil and the electrodes are part of the leads).
Regarding Claim 8, Koop discloses wherein the at least one conductive lead comprises a single conductive lead comprising a first coil electrode, a second coil electrode and a third coil electrode (Fig. 5A, electrodes 526A-C positioned on lead 522; paragraph 98, electrodes are coil electrodes).
Regarding Claim 11, Koop discloses a method of assembling a subcutaneous implantable cardioverter-defibrillator (SICD) (Abstract, paragraph 13, IMD is an implantable defibrillator; paragraph 93, IMD may be an implantable defibrillator, pulse generator, etc; paragraph 102, pulse generator circuitry 510 electrically connected to electrodes 526A-D to perform electrical stimulation therapies including cardioversion/defibrillation therapy), the method comprising: coupling at least one conductive lead to a case, the at least one conductive lead includes a plurality of coil electrodes (Fig. 5A, IMD 500, lead 522 and 524 coupled to housing 502 and includes electrodes 526A-D; paragraphs 94-96 and 98, describing the IMD configuration in Fig. 5A); and installing a controller in the case, the controller configured to cause the SICD to apply anti-tachycardia pacing (ATP) to the subject using the at least one conductive lead (Fig. 5A, housing 502 and operational circuitry 504 and processing circuitry 512; paragraphs 94, 99 and 103, IMD 500 includes housing 502 and operational circuitry 504 which further includes processing circuitry 512 that’s configured to control the operation of IMD 500; paragraph 102, pulse generator electrically connected to the electrodes 526A-D to performs ATP therapy). Koop does not disclose wherein the controller is configured to select an electrode combination for applying the ATP based on at least one of i) an accelerometer signal and ii) a previously detected evoked response. Brooke teaches a similar IMD system for providing ATP (Abstract, paragraph 192, components, functionality and structural configuration depicted in the disclosure may be incorporated in an implantable pacemaker/defibrillator; paragraph 135, therapy device 600 includes circuitry for treating cardiac tachyarrhythmia using ATP) wherein a controller selects an electrode combination based on received accelerometer data (Paragraph 53, control processor 240 can use patient status information from patient status sensor 250 to select an electrode combination; patient status sensor 215 may include an accelerometer). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the IMD disclosed by Koop to further include using an accelerometer to select an electrode combination as taught by Brooke because such a modification is combining prior art elements according to known methods (adding an accelerometer to select electrode combination to an IMD with multiple electrodes) to yield predictable results of providing ATP therapy.
Regarding Claims 3 and 13, Koop discloses wherein the at least one conductive lead comprises a first conductive lead and a second conductive lead (Fig. 5A, leads 522 and 524; see also claim 1 and 11 rejection), the first conductive lead comprising a first coil electrode, second coil electrode and third coil electrode (Fig. 5A, electrodes 520A-C; paragraph 98, electrodes are coil electrode) and the second conductive lead comprising a fourth coil electrode (Fig. 5A, electrode 526D; paragraph 98, electrodes are coil electrode). While Koop does not specifically disclose that the second conductive lead comprises the third and fourth coil electrode, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrode placement configuration to the claimed configuration because such a modification is obvious as a rearrangement of parts (see MPEP 2144.04 (VI) (C)).
Regarding Claim 15, Koop discloses wherein the first coil electrode and second coil electrode are portions of a single linear defibrillation coil (Fig. 5A, leads 522 and 524, electrodes 526A-D; paragraphs 13 and 14, the leads includes a defibrillation coil and the electrodes are part of the leads).
Regarding Claim 18, Koop discloses wherein the at least one conductive lead comprises a single conductive lead comprising a first coil electrode, a second coil electrode and a third coil electrode (Fig. 5A, electrodes 526A-C positioned on lead 522; paragraph 98, electrodes are coil electrodes).
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Koop in view of Brooke, and further in view of Gilman (US Publication No. 2014/0180351, previously cited).
Regarding Claims 2 and 12, Koop discloses the SICD and method further wherein the SICD/SICD controller is configured to apply ATP (see claim 1 and 11 rejection), but does not disclose wherein the SICD is configured to apply ATP by delivering pacing pulses having an amplitude from approximately 20 to 200 milliamps and a pulse width from approximately 4 to 40 milliseconds. Gilman teaches a similar ICD system (Paragraph 3 and 24, invention used in ICDs) configured to apply ATP (Paragraph 26, an application of the invention is ATP) by delivering pacing pulses having an amplitude from approximately 20 to 200 milliamps and a pulse width from approximately 4 to 40 milliseconds (Fig. 30, table 1; disclosing exemplary range of parameter values for effective ATP including a amplitude of 30-80 mA and pulse width of 3-15 ms). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify ICD disclosed by Koop and Brooke in combination and use the pacing parameters taught by Gilman, because Gilman teaches that using these parameters leads to effective electrotherapy for treating cardiac arrhythmia while mitigating the discomfort experienced by the patient as a result of the treatment (Gilman paragraphs 25 and 30, the invention when using these parameters leads to effective electrotherapy of treating cardiac arrhythmias while mitigating the discomfort experienced as a result of the treatment).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Koop in view of Brooke, and further in view of Maskara et al. (US Publication No. 2012/0130220)
Regarding Claims 4 and 14, Koop discloses the SICD and method further wherein in order to cause the SICD to apply ATP, the controller is configured to deliver pacing pulses from one of the first coil electrode and a second coil electrode (paragraphs 8, 98 and 102, the IMD delivers stimulation signals including pacing signals through the electrodes to provide ATP therapy). Koop and Brooke in combination do not specifically disclose wherein the controller is configured to cause pacing pulses to be delivered with one of the first and second coil electrodes representing a cathode and the case representing an anode. However, Maskara et al. teaches a in implantable pacing device configured to deliver ATP therapy (Abstract, Paragraph 0038) comprising delivering pulses in a pacing vector from coil electrodes representing cathodes (52, 54, 56, 58, 60, 62, Fig. 1, paragraph 0039, 0040) to a case electrode representing an anode (66, 68, 72, Fig. 1, paragraph 0040, 0042, 0046, 0059, 0066). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the controller in the SCID and method disclosed by Koop and Brooke in combination to cause pacing pulses to be delivered with one of the first and second coil electrodes representing a cathode and the case representing an anode, as taught by Maskara et al., in order to optimize electrode and pacing vector configuration for targeting specific cardiac locations for stimulation therapy, as also taught by Maskara et al. (paragraph 0042). 
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koop in view of Brooke, and further in view of Bardy (US Publication No. 2008/0046014, previously cited).
Regarding Claims 6 and 16, Koop and Brooke in combination do not disclose wherein the SICD is configured to be implanted such that the first and second electrodes are anterior of the subject’s heart and the fourth coil electrode is posterior of the subject’s heart. Bardy teaches a similar ICD where its first electrode is disposed posterior to the heart and its second electrode is disposed anterior to the heart (Abstract; Claim 4, first electrode disposed in a posterior region of the patient and second electrode is disposed in an anterior region of the patient with a portion of the patient’s heart disposed therebetween). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the placement of the electrodes disclosed by Koop and Brooke in combination in the subject to the positions taught by Bardy because Bardy teaches its configuration provides for a simpler design and can be comfortably implanted for many years (Bardy paragraph 12, invention designed to provide for a simpler design and can be comfortably implanted in a patient for many years).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Koop in view of Brooke, and further in view of Stahmann (US Publication No. 2010/0069985, previously cited).
Regarding Claims 9 and 19, Koop and Brooke in combination do not disclose wherein the case further comprises signal processing circuitry comprising a sense amplifier and a plurality of switches, and wherein the controller is configured to open the plurality of switches prior to delivery of a pacing pulse to prevent sensing of pacing pulse artifacts. Stahmann teaches a similar IMD (Abstract) that includes a sensing amplifier and a plurality of switches wherein the switches are opened when electrotherapy signals are being delivered (Paragraph 298, while CCM is being delivered, one or more switch are opened to isolate the sensing inputs of the sensing amplifiers from the sensing electrodes to help avoid interaction between CCM delivery and intrinsic heart signal sensing). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the IMD disclosed by Koop and Brooke in combination to further include a sense amplifier and switches as taught by Stahmann because such a modification is combining prior art elements according to known methods (adding a sense amplifier and switches that open to help avoid interaction between stimulation signal and sensing signal to an IMD) to yield predictable results of providing effective cardiac electrotherapy.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Koop in view of Brooke, and further in view of Sharma (US Publication No. 2006/0224195, previously cited)
Regarding Claim 10, Koop and Brooke in combination do not disclose wherein the controller is configured to cause ATP pulses to be delivered at a predetermined percentage of a cycle length, and wherein the controller is configured to adjust at least one of an output intensity and the predetermined percentage for subsequent pulses based at least in part on whether capture is achieved. Sharma teaches a similar ICD system for applying ATP (Abstract; paragraph 5, ICD provides ATP) wherein a controller causes ATP pulses to be delivered at a predetermined percentage of a cycle length and wherein the controller is configured to adjust at least the predetermined percentage for subsequent pulses based at least in part on whether capture is achieved (Paragraph 45, method for adjusting pulse cycle length in ATP routine where when the ATP fails to terminate the event, the cycle length is adjusted by a predetermined value). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the IMD disclosed by Koop and Brooke in combination to further include adjusting the ATP cycle length as taught by Sharma because such a modification is combining prior art according to known methods (adding adjusting ATP cycle length to IMD that provides ATP therapy) to yield predictable results of providing effect ATP therapy.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Koop in view of Brooke, and further in view of Ousdigian (US Publication No. 2003/0204210, previously cited).
Regarding Claim 20, Koop and Brooke in combination do not disclose wherein installing a controller comprises installing a controller further configured to cause the SICD to apply high voltage therapy to the subject using the at least one conductive lead. Ousdigian teaches a similar electrotherapy system where an ATP is delivered followed by a high voltage shock (Abstract). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the IMD disclosed by Koop and Brooke in combination to further include using a high voltage shock as taught by Ousdigian because Ousdigian teaches that some types of arrhythmia are better treated with high voltage shocks (Paragraph 3 and 4, tiered therapy using ATP first and then high voltage shocks if ATP failed because some types of arrhythmias are better treated with high-voltage shocks than ATP therapy).
Response to Arguments
It is noted by the Examiner that it appears that the Applicant’s Response filed 03 December 2020 was created using dictation software. The Applicant is reminded that this type software may inadvertently respond to unintended words/phrases, and all submissions should be checked for accuracy (e.g., Page 5 of Response). See 37 CFR 1.3. 
The Applicant's arguments filed in the Response filed 03 December 2020 have been fully considered but they are not persuasive. 
The Applicant particularly argues (Pages 5-6 of Response) that the combination of Koop and Brooke fails to disclose the claimed elements of Claims 1 and 11 as amended (which now incorporate the subject matter of previous Claims 7 and 17, now cancelled). However, the Examiner disagrees with these arguments. As stated above, Koop does not disclose wherein the controller is configured to select an electrode combination for applying the ATP based on at least one of i) an accelerometer signal and ii) a previously detected evoked response. However, the disclosure of Brooke was used to teach this feature. Brooke teaches a similar IMD system for providing ATP (Abstract, paragraph 192, components, functionality and structural configuration depicted in the disclosure may be incorporated in an implantable pacemaker/defibrillator; paragraph 135, therapy device 600 includes circuitry for treating cardiac tachyarrhythmia using ATP) wherein a controller selects an electrode combination based on received accelerometer data (Paragraph 53, control processor 240 can use patient status information from patient status sensor 250 to select an electrode combination; patient status sensor 215 may include an accelerometer).  Therefore, the Examiner maintains that it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the IMD disclosed by Koop to further include using an accelerometer to select an electrode combination as taught by Brooke because such a modification is combining prior art elements according to known methods (adding an accelerometer to select electrode combination to an IMD with multiple electrodes) to yield predictable results of providing ATP therapy.
In response to the Applicant's argument (Pages 5-6 of Response) that it would not have been obvious to modify Koop in view of Brooke because the leads/electrodes disclosed by Brooke comprise structurally different transvenous leads, the Examiner maintains that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In particular, the Brooke reference was only used to teach selecting an electrode combination based on an accelerometer, as required by Claims 1 and 11. Brooke teaches a similar IMD system for providing ATP (Abstract, paragraph 192, components, functionality and structural configuration depicted in the disclosure may be incorporated in an implantable pacemaker/defibrillator; paragraph 135, therapy device 600 includes circuitry for treating cardiac tachyarrhythmia using ATP) wherein a controller selects an electrode combination based on received accelerometer data (Paragraph 53, control processor 240 can use patient status information from patient status sensor 250 to select an electrode combination; patient status sensor 215 may include an accelerometer). Furthermore, the structural features of transvenous/non-tranvenous leads argued by the Applicant are not recited in Claims 1 and 11, and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, the Examiner maintains that it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the IMD disclosed by Koop to further include using an accelerometer to select an electrode combination as taught by Brooke because such a modification is combining prior art elements according to known methods (adding an accelerometer to select electrode combination to an IMD with multiple electrodes) to yield predictable results of providing ATP therapy. 
The Applicant further argues (Page 6 of Response) that Koop does not disclose all of the claimed elements of Claims 5 and 15. However, the Examiner disagrees with this argument and maintains that Koop discloses wherein the first coil electrode and second coil electrode may be portions of a single linear defibrillation coil. In Fig. 5A, the leads 522 and 524 comprise electrodes 526A-D, which may be coil electrode (paragraph 98, 13, 14). The different electrodes 526A-D are arranged linearly on the leads 522 and 524 which would read on this limitation. Furthermore, each of electrodes would inherently have “portions of a single linear defibrillation coil” as they perform their function as electrodes. This is further evidenced in paragraph 159, which states “The defibrillating coil electrode 1018 may serve as defibrillating electrodes,” thus exemplifying that a single linear defibrillation coil may function as “electrodes”. Therefore, the Examiner maintains the Koop discloses all of the claimed limitations of Claims 5 and 15. 
The Applicant further argues (Page 7 of Response) that Koop in combination with Bardy does not disclose all of the claimed elements of Claims 6 and 16. The Examiner agrees that Koop and Brooke in combination do not disclose wherein the SICD is configured to be implanted such that the first and second electrodes are anterior of the subject’s heart and the fourth coil electrode is posterior of the subject’s heart. However, the Examiner maintains that Bardy teaches this feature. Bardy teaches a similar ICD where its first electrode is disposed posterior to the heart and its second electrode is disposed anterior to the heart (Abstract; Claim 4, first electrode disposed in a posterior region of the patient and second electrode is disposed in an anterior region of the patient with a portion of the patient’s heart disposed therebetween). Fig. 2 of Bardy is reproduced below which shows electrodes anterior and posterior to a heart:

    PNG
    media_image1.png
    433
    536
    media_image1.png
    Greyscale

Furthermore, in response to the Applicant's argument (Pages 7 Response) 
that it would not have been obvious to modify Koop and Brooke in combination further in view of Bardy because the leads/electrodes disclosed by Koop and Bardy comprise structurally different leads implanted in different locations, the Examiner maintains that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In particular, the relocation of leads to capture specific cardiac target areas is within the heart or for other design purposes is within the scope of the art. Therefore, the Examiner maintains that it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the placement of the electrodes disclosed by Koop and Brooke in combination in the subject to the positions taught by Bardy because Bardy teaches its configuration provides for a simpler design and can be comfortably implanted for many years (Bardy paragraph 12, invention designed to provide for a simpler design and can be comfortably implanted in a patient for many years).
No additional arguments were made with respect to the previously cited Gilman, Stahmann, Sharma, and Ousdigian references. New reference Maskara et al. is cited above with respect to Claims 4 and 14 as amended. Therefore, Claims 1-6, 8-16, and 18-20 are rejected as described in detail above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.B./Examiner, Art Unit 3792    

/Eric D. Bertram/Primary Examiner, Art Unit 3792